Citation Nr: 1604790	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myotonic myopathy, claimed as loss of use of the left extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified at a September 2015 hearing held before the undersigned at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is service-connected for left Bell's Palsy and decreased sense of taste as associated with left Bell's Palsy.  On appeal is service connection for myotonic myopathy which the Veteran claims as loss of use of his left extremities.

VA treatment records from the Gainesville VA Medical Center contain a neurological consult dated June 2008 which opine that the Veteran's Bell's Palsy and left hand weakness are manifestations of the genetic disorder of myotonic myopathy.  The Veteran appeared for a VA examination in January 2009, in which the examiner found the proximal myotonic myopathy less likely as not caused by or the result of the Veteran's active service.  The examiner reasoned that the Bell's Palsy and left hand symptoms are unlikely to be initial manifestations of myotonic dystrophy, as facial weakness is more often seen in later stages of the condition.  The examiner stated that sensory complaints of the Veteran's left hand in service are not consistent with myotonic dystrophy although they may be associated with carpal tunnel syndrome first noted in 2005, post-service.

As the possibility of a genetic, congenital condition has been raised, and in light of the potentially contradictory medical evidence of record, the Board finds an additional VA examination necessary.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2014).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

An additional VA examination is also requested to opine as to the possibility of secondary service connection.  A June 2011 letter from Dr. R.S. of the Jacksonville VAMC states that the Veteran has a muscular dystrophic disease which is further aggravated by his service-connected degenerative disc and joint disease.  This letter does not contain rationale explaining this opinion.

Further, the Board notes that in the Veteran's September 2015 Board hearing, the Veteran stated that he received treatment at the VA Medical Center in Gainesville, Florida starting in 2005; the record contains Gainesville VAMC records from 2007 only.  Any outstanding VA treatment records should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to obtain all available treatment records, including VA treatment records from the Gainesville VAMC from 2005 to 2007.  All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After obtainment of any outstanding VA and private treatment records, schedule the Veteran for an appropriate VA examination for his claimed myotonic myopathy disability.  All appropriate tests and studies, including diagnostic blood tests, should be performed and all clinical findings reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his myotonic myopathy condition. 

A response to the following inquires is then requested:

(a)  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should give a current diagnosis as pertains to the Veteran's loss of use of left extremities and/or myotonic myopathy.

(b)  Indicate whether any current disability as pertaining to the Veteran's claimed myotonic myopathy disability to include loss of use of left extremities constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

(c)  If the examiner determines that a congenital defect is present, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

(d)  If the examiner determines that the Veteran's myotonic myopathy disability includes any congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

(e)  For any acquired myotonic myopathy disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service. 

The examiner is specifically asked to comment on the VA treatment records from the Gainesville VA Medical Center which contain a neurological consult dated June 2008 which opines that the Veteran's Bell's Palsy and left hand weakness are manifestations of the genetic disorder of myotonic myopathy.  As well, the VA examination in January 2009, where the examiner found the proximal myotonic myopathy less likely as not caused by or the result of the Veteran's active service.  

The examiner is also asked to fully explain to the extent possible the relation between the Veteran's myotonic myopathy, Bell's Palsy, and left side weakness, including the timeline of their onset and how and if the conditions interplay.

(f)  The examiner should further offer an opinion as to whether the Veteran's myotonic myopathy claimed as loss of use of his left extremities was caused or has been permanently aggravated by the Veteran's service-connected disabilities, to include his service-connected degenerative disc and joint disease, and left Bell's Palsy.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Ensure that the opinion reports and VA examination complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, the issue of service connection for myotonic myopathy disability should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




